AMJDON, District Judge.
Plaintiffs in error were convicted under, an indictment charging them with violating section 37 of the Penal Code (Act March 4, 1909, c. 321, 35 Stat. 1096 [Comp. St. § 10201]). The offense specified as the object of the conspiracy was a violation of the Conscription Act (Act May 18, 1917, c. 15, 40 Stat. 76 [Comp. ,St 1918, §§ 2044a~2044k]). No exceptions were saved in the trial court as to the matters now complained of. The brief for plaintiffs in error contains no specification of the errors relied upon in this court, such as is required by rule 24 (198 Fed. xxiv, 115 C. C. A. xxiv). There is before us, therefore, nothing to support the writ of error. Notwithstanding these grave omissions, we have examined the record sufficiently to satisfy us that the defendants were all rightfully convicted as the result of a fair and impartial trial. The matters discussed in the brief relate not to questions of law, but to questions of fact. Upon such a record we do not feel called upon to enter into a discussion of the facts to show that the evidence supports the verdict.
The judgment is affirmed.